Case 2:20-cv-00439-TFM-B Document 8 Filed 03/04/21 Page 1 of 1                      PageID #: 38




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION



UNITED STATES OF AMERICA,

        Plaintiff,
                                                      Civil Action No. 20-CV-20-00439-TFM
v.

One Taurus Millennium PT 138, .380
caliber handgun, serial number KSE 51569


                                 JUDGMENT OF FORFEITURE

       Pursuant to the Order entered this day, the Plaintiff’s Motion for Entry of Forfeiture

(Doc.7) is GRANTED and JUDGMENT is hereby entered as follows:

       1.      The Taurus Millennium PT 138, .380 caliber handgun, serial number KSE 51569,

is forfeited to the United States of America for disposition according to law, pursuant to Title 18,

United States Code, 922(d)(1).

       2.      Each party is to bear its own costs.

       DONE and ORDERED this 4th day of March 2021.


                                              /s/Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                                 1
